Exhibit 10.1

KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.

$275,000,000

2.350% Notes due 2020

and

$450,000,000

3.000% Notes due 2023

PURCHASE AGREEMENT

April 24, 2013

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley & Co. LLC



--------------------------------------------------------------------------------

Purchase Agreement

April 24, 2013

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, NY 10179

MERRILL LYNCH, PIERCE, FENNER & SMITH

                              INCORPORATED

One Bryant Park

New York, NY 10036

MORGAN STANLEY & CO. LLC

1585 Broadway

New York, NY 10036

    as Representatives of the several Initial Purchasers

c/o MERRILL LYNCH, PIERCE, FENNER & SMITH

                                     INCORPORATED

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

Introductory. Kansas City Southern de México, S.A. de C.V., a sociedad anónima
de capital variable organized under the laws of the United Mexican States
(“Mexico”) (the “Company”), proposes to issue and sell to the several initial
purchasers named in Schedule A hereto (the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $275,000,000 aggregate principal amount of the Company’s 2.350% Notes due
2020 (the “2020 Notes”) and $450,000,000 aggregate principal amount of the
Company’s 3.000% Notes due 2023 (the “2023 Notes” and, together with the 2020
Notes, the “Notes”). J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley & Co. LLC have agreed to act as
representatives of the several Initial Purchasers (in such capacity, the
“Representatives”) in connection with the offering and sale of the Notes.

The 2020 Notes will be issued pursuant to an indenture, to be dated as of the
Closing Date (as defined in Section 2 hereof) (the “2020 Indenture”), between
the Company and U.S. Bank National Association, as trustee (the “2020 Trustee”).
The 2023 Notes will be issued pursuant to an indenture, to be dated as of the
Closing Date (the “2023 Indenture” and, together with the 2020 Indenture, the
“Indentures” and each, an “Indenture”), between the Company and U.S. Bank
National Association, as trustee (the “2023 Trustee” and, together with the 2020
Trustee, the “Trustee”). The Notes will be issued in book-entry form in the name
of Cede & Co., as nominee of The Depository Trust Company (the “Depositary”).



--------------------------------------------------------------------------------

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company and the Representatives, pursuant to which the
Company will agree to file with the Securities and Exchange Commission (the
“Commission”), under the circumstances set forth therein, (i) a registration
statement under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder (collectively, the
“Securities Act”) relating to two additional series of debt securities of the
Company, one series with terms substantially identical to the 2020 Notes and one
series with terms substantially identical to the 2023 Notes (collectively, the
“Exchange Notes”), to be offered in exchange for the applicable series of Notes
(the “Exchange Offers”) and (ii) to the extent required by the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 of the
Securities Act relating to the resale by certain holders of the Notes, and in
each case, to use its best efforts to cause such registration statements to be
declared effective.

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated April 24, 2013 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated the date hereof (the “Pricing Supplement”) and
attached as Exhibit B hereto, describing the terms of the Notes, each for use by
such Initial Purchaser in connection with its solicitation of offers to purchase
the Notes. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after the time
this purchase agreement (this “Agreement”) is executed by the parties hereto
(the “Time of Execution”), the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Offering
Memorandum”).

The Company understands that the Initial Purchasers propose to make an offering
of the Notes on the terms and in the manner set forth herein and in the Pricing
Disclosure Package and agrees that the Initial Purchasers may resell, subject to
the conditions set forth herein, all or a portion of the Notes to purchasers
(the “Subsequent Purchasers”) at any time after the Time of Execution. The Notes
are to be offered and sold to or through the Initial Purchasers without being
registered with the Commission under the Securities Act, in reliance upon
exemptions therefrom. Pursuant to the terms of the Notes and the Indentures,
investors who acquire Notes shall be deemed to have agreed that Notes may only
be resold or otherwise transferred, after the date hereof, if such Notes are
registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

All references in this Agreement to the Preliminary Offering Memorandum or the
Offering Memorandum shall be deemed to mean and include any document that is
filed with the Commission under the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder
(collectively, the “Exchange Act”), prior to 4:30 p.m. New York City time on the
date hereof (the “Initial Sale Time”), and is or is deemed

 

2



--------------------------------------------------------------------------------

to be incorporated by reference in the Preliminary Offering Memorandum or the
Offering Memorandum, as the case may be; and all references in this Agreement to
amendments and supplements to the Preliminary Offering Memorandum or the
Offering Memorandum shall be deemed to include the filing of any document under
the Exchange Act after the Initial Sale Time and prior to the consummation of
the offering of the Notes, which is or is deemed to be incorporated by reference
in the Preliminary Offering Memorandum or the Offering Memorandum, as the case
may be.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties of the Company.

The Company hereby represents and warrants to each Initial Purchaser as of the
date hereof and as of the Closing Date (in each case, a “Representation Date”),
as follows:

a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Notes to the Initial Purchasers and to
each Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Notes under the Securities Act or, until
such time as the Exchange Notes are issued pursuant to an effective registration
statement, to qualify the Indentures under the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder
(collectively, the “Trust Indenture Act”).

b) No Integration of Offerings or General Solicitation. None of the Company, its
affiliates (as such term is defined in Rule 501 under the Securities Act and,
for the avoidance of doubt, including Kansas City Southern (“KCS”)) (each, an
“Affiliate”), or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has, directly or indirectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit any offer to buy or offer to sell, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Notes in a manner that would require
the Notes to be registered under the Securities Act. None of the Company, its
Affiliates, or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Notes, in any
form of general solicitation or general advertising within the meaning of Rule
502 under the Securities Act. With respect to those Notes sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

c) Eligibility for Resale under Rule 144A. The Notes are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Date, of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in a U.S. automated interdealer quotation system.

 

3



--------------------------------------------------------------------------------

d) Pricing Disclosure Package; Offering Memorandum; Company Additional Written
Communication. Neither the Pricing Disclosure Package, as of the Initial Sale
Time, nor the Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 3(a), if applicable) as of the Closing Date, contains
or will contain an untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the
Offering Memorandum or amendment or supplement thereto, as the case may be, it
being understood and agreed that the only such information furnished by any
Initial Purchaser through the Representatives consists of the information
described as such in Section 8(b) hereof. The Pricing Disclosure Package
contains, and the Offering Memorandum will contain, all the information
specified in, and meeting the requirements of, Rule 144A. The Company has not
distributed and will not distribute, prior to the later of the Closing Date and
the completion of the Initial Purchasers’ distribution of the Notes, any
offering material in connection with the offering and sale of the Notes other
than (i) the Pricing Disclosure Package, (ii) the Offering Memorandum and
(iii) any electronic road show or other written communications that, if the
offering of the Notes contemplated by this Agreement were conducted as a public
offering pursuant to a registration statement filed under the Securities Act
with the Commission, would constitute an “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act (collectively, “Company Additional
Written Communication”) reviewed and consented to by the Representatives and
listed on Annex I hereto. Each such Company Additional Written Communication,
when taken together with the Pricing Disclosure Package, did not as of the
Initial Sale Time, and will not at the Closing Date, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication, it being
understood and agreed that the only such information furnished by any Initial
Purchaser through the Representatives consists of the information described as
such in Section 8(b) hereof.

e) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Pricing Disclosure Package or the Offering
Memorandum at the time they were or hereafter are filed with the Commission,
complied or will comply in all material respects with the requirements of the
Exchange Act.

f) The Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

 

4



--------------------------------------------------------------------------------

g) The Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by applicable concurso mercantil, bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights and remedies of creditors or by
general equitable principles (whether applied by a court of law or equity),
including the principle that equitable remedies may be granted only at the
discretion of the court before which any proceeding therefor may be brought (the
“Enforceability Exceptions”), and except as rights to indemnification under the
Registration Rights Agreement may be limited by applicable law.

h) Authorization of the Indentures. Each of the Indentures has been duly
authorized, and, on the Closing Date, will have been duly executed and delivered
by the Company and will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

i) Authorization of the Notes and Exchange Notes. The Notes to be purchased by
the Initial Purchasers from the Company will be, at the Closing Date, in the
form contemplated by the applicable Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the applicable Indenture and,
at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the applicable Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by the Enforceability
Exceptions, and will be entitled to the benefits of the applicable Indenture.
The Exchange Notes when duly and validly authorized for issuance by the Company,
and issued and authenticated in accordance with the terms of the applicable
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by the Enforceability Exceptions and will be entitled to the benefits of
the applicable Indenture.

j) Description of the Notes, the Indentures and the Registration Rights
Agreement. The Notes, the Indentures and the Registration Rights Agreement
conform in all material respects to the descriptions thereof contained in the
Pricing Disclosure Package and the Offering Memorandum.

k) Accuracy of Statements. The statements in, or incorporated by reference in,
each of the Pricing Disclosure Package and the Offering Memorandum under the
captions “Description of Notes” and “Taxation—Material U.S. Federal Income
Taxation,” in each case insofar as such statements constitute a summary of the
legal matters, documents or proceedings referred to therein, fairly present and
summarize, in all material respects, the matters referred to therein.

l) No Material Adverse Change. Except as otherwise disclosed in the Pricing
Disclosure Package, subsequent to the respective dates as of which information
is given in the

 

5



--------------------------------------------------------------------------------

Pricing Disclosure Package, there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
properties, results of operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”).

m) Independent Accountants. KPMG LLP (“KPMG”), who have audited the consolidated
financial statements of the Company and its subsidiaries and delivered their
report with respect to the consolidated financial statements of the Company and
its subsidiaries for the fiscal years ended December 31, 2010, December 31, 2011
and December 31, 2012, incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum, are independent public accountants with
respect to the Company within the meaning and as required by the Securities Act,
the Exchange Act and the applicable rules and regulations published thereunder
and are an independent registered public accounting firm with the Public Company
Accounting Oversight Board.

n) Preparation of the Financial Statements. The financial statements together
with the related notes thereto, incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, present fairly the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) as applied in the United
States applied on a consistent basis throughout the periods involved, except as
may be expressly stated in the related notes thereto. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

o) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its significant subsidiaries (as defined in Rule 1-02(10) of
Regulation S-X, the “Significant Subsidiaries”) has been duly incorporated or
formed, as applicable, and is validly existing as a corporation, limited
liability company, sociedad anónima de capital variable or sociedad de
responsabilidad limitada de capital variable, as applicable, in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable, and has corporate, limited liability company or other similar power
and authority to own or lease, as the case may be, and operate its properties
and to conduct its business as described in the Pricing Disclosure Package and
the Offering Memorandum and, in the case of the Company, to enter into and
perform its obligations under this Agreement. Each of the Company and each
Significant Subsidiary is duly qualified as a foreign corporation or limited
liability company, as applicable, to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, have a material adverse effect
(i) on the condition, financial or otherwise, or in the earnings, business,
properties, results of operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity or (ii) the ability of the Company to
perform its obligations

 

6



--------------------------------------------------------------------------------

under, and consummate the transactions contemplated by, this Agreement, the
Registration Rights Agreement, the Indentures and the Notes (each, a “Material
Adverse Effect”). All of the issued and outstanding shares (acciones) of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by KCS, directly or through its subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim. All of the issued and outstanding shares (acciones) or equity quotas
(partes sociales) of each Significant Subsidiary have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Company,
directly or through subsidiaries, or by affiliates of the Company, free and
clear of any security interest, mortgage, pledge, lien, encumbrance or claim,
other than the shares (acciones) or equity quotas (partes sociales) representing
100% of the stated capital (capital social) of the Company’s subsidiaries,
Arrendadora KCSM, S. de R.L. de C.V., and Highstar Harbor Holdings México, S. de
R.L. de C.V., and the Company’s indirect subsidiaries MTC Puerta México, S. de
R.L. de C.V. and Vamos a México, S.A. de C.V., which have been pledged by the
Company, its subsidiaries and affiliates as collateral for the Second Amended
and Restated Credit Agreement, dated as of November 29, 2012, among the Company,
the various financial institutions and other persons from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent, J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated, as joint lead arrangers and joint bookrunners and certain other
financial institutions party thereto. The Company does not have any subsidiary
not listed on Schedule B hereto.

p) No Conflicts. The Company’s execution, delivery and performance of this
Agreement, the Indentures, the Registration Rights Agreement and the Notes (the
“Transaction Documents”) and the consummation of the transactions contemplated
hereby and thereby, by the Pricing Disclosure Package and by the Offering
Memorandum, including, without limitation, the application of the proceeds from
the sale of the Notes as described in the Pricing Disclosure Package and the
Offering Memorandum (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the Charter Documents of the
Company or any Significant Subsidiary, (ii) will not conflict with or constitute
a breach of, or default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its Significant
Subsidiaries pursuant to, or require the consent of any other party to, any
indenture, mortgage, loan or credit agreement, deed of trust, note, contract,
franchise, lease or other agreement or instrument to which the Company or any of
its Significant Subsidiaries is a party or by which it or any of them may be
bound or to which any of the property or assets of the Company or any of its
Significant Subsidiaries is subject (each, an “Existing Instrument”), and
(iii) will not result in any violation of the Concession or any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or any of
its Significant Subsidiaries, of any court, regulatory body, administrative
agency or governmental body having jurisdiction over the Company or any of its
Significant Subsidiaries or any of its or their properties, as applicable,
except, with respect to clauses (ii) and (iii) only, for such defaults or
violations as would not, individually or in the aggregate, result in a Material
Adverse Effect. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time or
both would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) issued by the
Company, the right to require the repurchase, redemption or repayment of all or
a portion of such indebtedness by the Company or any of its Significant
Subsidiaries.

 

7



--------------------------------------------------------------------------------

q) No Further Authorizations or Approvals Required. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
Company’s execution, delivery or performance of this Agreement or the
Registration Rights Agreement or consummation of the transactions contemplated
hereby or thereby, except (i) such as have been obtained or made by the Company
and are in full force and effect under the Securities Act or applicable state
securities or blue sky laws, (ii) such as may be required by the securities laws
of the several states of the United States, (iii) such as may be required by
U.S. federal and state securities laws with respect to the Company’s obligations
under the Registration Rights Agreement and (iv) the filing of a notice with the
Comisión Nacional Bancaria y de Valores of Mexico (the “CNBV”) regarding the
issuance of the Notes and the terms thereof, such filing to be delivered by the
Company to the CNBV prior to the Closing Date and a supplemental notice to be
given to the CNBV within five business days after Closing Date.

r) Valid Concession. The Company holds a valid concession title granted on
December 2, 1996 for a period of 50 years, which may be renewed under certain
conditions for an additional period of up to 50 years, to provide freight
transportation services over its rail lines as described in the Pricing
Disclosure Package and the Offering Memorandum (the “Concession”). The
Concession is currently, and has at all times since its granting been, in full
force and effect and no proceeding to revoke, suspend or lapse the effectiveness
of the Concession is pending before or, to the Company’s knowledge, threatened
by any Mexican federal governmental authority. Neither the Company nor any of
its subsidiaries is in violation of the Concession, except for such violations
as would not, individually or in the aggregate result in a Material Adverse
Effect. Except for the rights held by the government of Mexico as described in
the Pricing Disclosure Package and the Offering Memorandum, the Concession and
the Company’s rights deriving therefrom are free and clear of any liens and
encumbrances.

s) No Material Actions or Proceedings. Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries or (ii) which have as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries,
where any such action, suit or proceeding, if determined adversely to the
Company or such subsidiary, would, individually or in the aggregate, have a
Material Adverse Effect.

t) Regulation S. The Company, its affiliates and all persons acting on its of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Notes outside the United States.

u) Tax Law Compliance. The Company and its subsidiaries have filed all necessary
federal, state, local and foreign income and franchise tax returns in a timely
manner and have paid all taxes required to be paid by any of them and, if due
and payable, any related or similar assessment, fine or penalty levied against
any of them, except for any taxes, assessments, fines or

 

8



--------------------------------------------------------------------------------

penalties as may be being contested in good faith and by appropriate
proceedings, except where a default to make such filings or payments would not,
individually or in the aggregate, have a Material Adverse Effect. The Company
has made appropriate provisions in the applicable financial statements referred
to in Section 1(n) above in respect of all federal, state, local and foreign
income and franchise taxes for all current or prior periods as to which the tax
liability of the Company or any of its subsidiaries has not been finally
determined.

v) No Withholding Tax. Except as described in the Pricing Disclosure Package and
the Offering Memorandum (i) payments in respect of the Transaction Documents
(including the transfer, sale and delivery of the Notes), are not subject under
the current laws of any applicable jurisdiction or any political subdivision
thereof or therein to any withholdings or similar charges for or on account of
taxation or otherwise other than taxes imposed on the income or gain of the
Initial Purchasers whose net income or gains are otherwise subject to any tax by
Mexico or any political subdivision thereof or therein, and (ii) payments made
to a Foreign Holder (as defined in the Pricing Disclosure Package and the
Offering Memorandum) by the Company under the Notes will not be subject under
the current laws of Mexico or any political subdivision thereof to any
withholdings or similar charges for or on account of taxation.

w) Company Not an Investment Company. The Company is not, and after receipt of
payment for the Notes and the application of the proceeds thereof as
contemplated under the caption “Use of Proceeds” in the Pricing Disclosure
Package and the Offering Memorandum will not be, required to register as an
“investment company” within the meaning of the Investment Company Act.

x) No Unlawful Contributions or Other Payments. None of the Company, any of its
subsidiaries or, to the best of the Company’s knowledge, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of either (i) the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or (ii) the U.K. Bribery Act 2010
(the “Bribery Act”), and the Company, its subsidiaries and, to the best of the
Company’s knowledge, its affiliates have conducted their businesses in
compliance with the FCPA and the Bribery Act and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

y) No Conflict with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions,
including, without limitation, Mexico, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines issued, administered or
enforced by any

 

9



--------------------------------------------------------------------------------

governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best of the Company’s
knowledge, threatened.

z) No Conflict with OFAC Laws. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or representative of the Company or any of its subsidiaries is an
individual or entity (“Person”) currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), the United Nations Security Council (“UNSC”), the European
Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company located, organized or resident
in a country or territory that is the subject of Sanctions; and the Company will
not directly or indirectly use the proceeds of the sale of the Notes, or lend,
contribute or otherwise make available such proceeds to any subsidiaries, joint
venture partners or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

aa) Internal Controls and Procedures. The Company maintains a system of internal
accounting controls over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. Except as disclosed in the
Pricing Disclosure Package and the Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been no material weakness
or significant deficiencies in the Company’s internal control over financial
reporting (whether or not remediated).

bb) No Immunity from Jurisdiction. The Company and each of its subsidiaries have
no immunity from jurisdiction of any court of (i) any jurisdiction in which they
own or lease property or assets, (ii) the United States or the State of New York
or (iii) Mexico or any political subdivision thereof or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to themselves or their
property and assets or this Agreement, the Indentures or the Registration Rights
Agreement or actions to enforce judgments in respect thereof.

 

10



--------------------------------------------------------------------------------

cc) Submission to Jurisdiction. The Company has validly, legally, effectively
and irrevocably submitted to the personal jurisdiction of any state or Federal
court in the Borough of Manhattan, The City of New York, New York, has validly,
legally, effectively and irrevocably waived any objection to the venue of a
proceeding in any such court, and has validly, legally, effectively and
irrevocably appointed CT Corporation as its authorized agent for service of
process.

Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Notes.

a) The Notes. The Company agrees to issue and sell to the several Initial
Purchasers, severally and not jointly, all of the Notes upon the terms herein
set forth. On the basis of the representations, warranties and agreements herein
contained, and upon the terms but subject to the conditions herein set forth,
the Initial Purchasers agree, severally and not jointly, to purchase from the
Company the aggregate principal amount of Notes set forth opposite their names
on Schedule A at a purchase price of 99.259% of the principal amount of the 2020
Notes and 98.937% of the principal amount of the 2023 Notes, in each case,
payable on the Closing Date.

b) The Closing Date. Delivery of certificates for the Notes in global form to be
purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022 (or
such other place as may be agreed to by the Company and the Representatives) at
9:00 a.m., New York City time, on May 3, 2013, or such other time and date as
the Representatives and the Company shall mutually agree (the time and date of
such closing are called the “Closing Date”).

c) Offering of the Notes. The Representatives hereby advise the Company that the
Initial Purchasers intend to offer for sale, as described in the Pricing
Disclosure Package and the Offering Memorandum, their respective portions of the
Notes as soon after the Time of Execution as the Representatives, in their sole
judgment, have determined is advisable and practicable.

d) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to the Representatives for the accounts of the several Initial Purchasers
certificates for the Notes on the Closing Date, against the irrevocable release
of a wire transfer of immediately available funds to the order of the Company at
such bank account or accounts as the Company shall designate to the
Representatives for the amount of the purchase price therefor. The certificates
for the Notes shall be registered in such names and denominations as the
Representatives shall have requested at least two full business days prior to
the Closing Date and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as the
Representatives may designate.

 

11



--------------------------------------------------------------------------------

e) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser,
severally and not jointly, represents and warrants to, and agrees with, the
Company that:

 

  (i) it is a “qualified institutional buyer” within the meaning of Rule 144A (a
“Qualified Institutional Buyer”);

 

  (ii) it will offer and sell the Notes only to (a) persons it reasonably
believes are Qualified Institutional Buyers in transactions meeting the
requirements of Rule 144A or (b) upon the terms and conditions set forth in
Annex II hereto;

 

  (iii) it will not offer or sell the Notes by any form of general solicitation
or general advertising, including, but not limited to, the methods described in
Rule 502(c) under the Securities Act; and

 

  (iv) it will offer and sell the Notes (a) as part of its distribution at any
time and (b) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 of Regulation S
or as otherwise permitted by this Agreement; accordingly, neither such Initial
Purchaser, its affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Notes, and any such Initial Purchaser, its
affiliates and any such persons have complied and will comply with the offering
restrictions requirement of Regulation S.

SECTION 3. Covenants of the Company.

The Company covenants and agrees with each Initial Purchaser as follows:

a) Preparation of Offering Memorandum; Initial Purchasers’ Review of Proposed
Amendments and Supplements. As promptly as practicable following the Time of
Execution and in any event not later than the second business day following the
date hereof, the Company will prepare and deliver to the Initial Purchasers the
Offering Memorandum, which shall consist of the Preliminary Offering Memorandum
as modified only by the information contained in the Pricing Supplement and
other immaterial changes as agreed to by the Representatives (or their counsel).
The Company will not amend or supplement the Preliminary Offering Memorandum,
the Pricing Supplement or the Offering Memorandum prior to the Closing Date
unless the Initial Purchasers shall previously have been furnished a copy of the
proposed amendment or supplement at least one business day prior to the proposed
use or filing, and shall not have objected to such amendment or supplement.

b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, prior to the later of (x) the Closing Date and (y) the
completion of the placement of the Notes by the Initial Purchasers with the
Subsequent Purchasers, in the reasonable judgment of the Company or the
Representatives, (i) any event shall occur or condition exist as a result of
which the Pricing Disclosure Package or the Offering Memorandum, as applicable,
as then amended or supplemented, would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the

 

12



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading, or (ii) it is
otherwise necessary to amend or supplement the Offering Memorandum to comply
with applicable law, the Company agrees to promptly prepare (subject to
Section 3 hereof), file with the Commission and furnish at its own expense to
the Initial Purchasers, amendments or supplements to the Pricing Disclosure
Package or the Offering Memorandum, as applicable, so that the statements in the
Pricing Disclosure Package and the Offering Memorandum, as applicable, as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that the Pricing Disclosure Package or the
Offering Memorandum, as applicable, as amended or supplemented, will comply with
all applicable law.

c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Offering Memorandum and any amendments and supplements thereto as they shall
have reasonably requested.

d) Blue Sky Compliance. The Company shall cooperate with the Representatives and
counsel for the Initial Purchasers to qualify or register the Notes for sale
under (or obtain exemptions from qualification or registration under) the state
securities or blue sky laws of those jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Notes. The Company shall not be required to qualify to
transact business or to take any action that would subject it to general service
of process in any such jurisdiction where it is not presently qualified or where
it would be subject to taxation as a foreign business. The Company will advise
the Representatives promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Notes for offering, sale
or trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its reasonable
best efforts to obtain the withdrawal thereof at the earliest possible moment.

e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Pricing Disclosure Package and the Offering Memorandum.

f) Depositary. The Company will cooperate with the Initial Purchasers and use
its best efforts to permit the Notes to be eligible for clearance and settlement
through the facilities of the Depositary.

g) Periodic Reporting Obligations. Prior to the completion of the placement of
the Notes by the Initial Purchasers with the Subsequent Purchasers, the Company
shall file, on a timely basis, with the Commission all reports and documents
required to be filed under Section 13 or 15 of the Exchange Act. Additionally,
at any time when the Company is not subject to Section 13 or 15 of the Exchange
Act, for the benefit of holders and beneficial owners from time to time of the
Notes, the Company shall furnish, at its expense, upon request, to holders and
beneficial owners of Notes and prospective purchasers of Notes information
satisfying the requirements of Rule 144A(d).

 

13



--------------------------------------------------------------------------------

h) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the Closing Date, the Company will
not, without the prior written consent of the Representatives (which consent may
be withheld at the sole discretion of the Representatives), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule
16a-1(h) under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file any registration statement under the
Securities Act in respect of, any debt securities of the Company similar to the
Notes or securities exchangeable for or convertible into debt securities similar
to the Notes (other than as contemplated by this Agreement with respect to the
Notes).

i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Notes by the Company to the Initial Purchasers,
(ii) the resale of the Notes by the Initial Purchasers to Subsequent Purchasers
or (iii) the resale of the Notes by such Subsequent Purchasers to others) the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A or by Regulation S thereunder or otherwise.

j) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them,
except pursuant to an effective registration statement under the Securities Act.

k) Regulation S Compliance. The Notes sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Notes by non-U.S. persons or U.S.
persons who purchased such Notes in transactions that were exempt from the
registration requirements of the Securities Act.

l) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Pricing Disclosure Package and the
Offering Memorandum for the time period and upon the other terms stated in the
Pricing Disclosure Package and the Offering Memorandum.

m) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Notes.

n) Listing. The Company will use its reasonable best efforts to effect the
admission to trading and listing of the Notes and the Exchange Notes on the
Global Exchange Market of the Irish Stock Exchange and to maintain the trading
and listing of the Notes and the Exchange

 

14



--------------------------------------------------------------------------------

Notes on the Global Exchange Market of the Irish Stock Exchange for so long as
such Notes and Exchange Notes are outstanding, and to have the Notes and the
Exchange Notes admitted to trading on the Global Exchange Market of the Irish
Stock Exchange as promptly as practicable after the date hereof, and in any
event prior to the date of the first interest payment on the Notes and Exchange
Notes, as applicable. The Company agrees to supply to the Irish Stock Exchange
copies of the Preliminary Offering Memorandum and the Offering Memorandum and
such other documents, information and undertakings as may be required for the
purpose of obtaining and maintaining such listing.

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company of any one or
more of the foregoing covenants or extend the time for their performance.

SECTION 4. Payment of Expenses. The Company agrees to pay the following costs,
fees and expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby: (i) all
expenses incident to the issuance and delivery of the Notes and the Exchange
Notes (including all printing costs), (ii) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Notes and the
Exchange Notes, (iii) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors to the
Company, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Offering Memorandum (including financial statements
and exhibits), and all amendments and supplements thereto, and this Agreement,
the Registration Rights Agreement, the Indentures, the Notes and the Exchange
Notes, (v) all filing fees, attorneys’ fees and expenses incurred by the Company
or the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Notes for offer and sale under the state securities or blue sky laws and
preparing a “Blue Sky Survey” or memorandum, and any supplements thereto,
(vi) the fees and expenses, if any, incurred in connection with the admission of
the Notes for trading in any appropriate market system, including any cost
incurred in connection with the listing of the Notes on the Global Exchange
Market of the Irish Stock Exchange, (vii) the fees and expenses of the Trustee,
including the fees and disbursements of counsel for the Trustee in connection
with the Indentures, the Notes and the Exchange Notes, (viii) any fees payable
in connection with the rating of the Notes or the Exchange Notes with the
ratings agencies, (ix) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company in connection with approval of the Notes or
the Exchange Notes by the Depositary for “book-entry” transfer and (x) all other
fees, costs and expenses incurred in connection with the performance of its
obligations hereunder for which provision is not otherwise made in this
Section 4. Except as provided in this Section 4 and Sections 6, 8 and 9 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

 

15



--------------------------------------------------------------------------------

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the Notes
as provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 1
hereof as of each Representation Date and to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

a) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from KPMG, independent registered public accountants for the
Company, a letter dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives with respect to the
audited and unaudited financial statements and certain financial information
contained in the Pricing Disclosure Package and the Offering Memorandum.

b) Bring-down Comfort Letter. On the Closing Date, the Representatives shall
have received from KPMG, independent registered public accountants for the
Company, a letter dated such date, in form and substance satisfactory to the
Representatives, to the effect that they reaffirm the statements made in the
letter furnished by them pursuant to subsection (a) of this Section 5, except
that the specified date referred to therein for the carrying out of procedures
shall be no more than three business days prior to the Closing Date.

c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives, there shall not have occurred any
Material Adverse Change that makes it impracticable or inadvisable to proceed
with the offer, sale or delivery of the Notes;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (b) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Pricing Disclosure Package and the Offering Memorandum;
and

(iii) there shall not have occurred any downgrading in or withdrawal of, nor
shall any notice have been given of any intended or potential downgrading or
withdrawal or of any review for a possible change that does not indicate the
direction of the possible change, the rating accorded any securities of the
Company by any “nationally recognized statistical rating organization” as such
term is defined in Section 3(a)(62) of the Exchange Act.

d) Authorizations and Approvals. The Company shall have obtained all consents,
approvals, authorizations and orders of, and shall have duly made all
registrations, qualifications and filings with, any court or regulatory
authority or other governmental agency or instrumentality, including without
limitation the CNBV, required in connection with the issuance and sale of the
Notes and the execution, delivery and performance of this Agreement except for a
supplemental filing to be made by the Company with the CNBV after the Closing
Date.

 

16



--------------------------------------------------------------------------------

e) Opinions of Counsel for the Company. On the Closing Date, the Representatives
shall have received:

 

  (i) an opinion of White & Case LLP, outside U.S. counsel for the Company,
dated as of such Closing Date, in a form reasonably acceptable to the
Representatives;

 

  (ii) an opinion of White & Case, S.C., outside Mexican counsel for the
Company, dated as of such Closing Date, in a form reasonably acceptable to the
Representatives; and

 

  (iii) an in-house legal opinion from Edgar Aguileta Gutiérrez, Associate
General Counsel and Alternate Corporate Secretary of the Company, dated as of
such Closing Date, in a form reasonably acceptable to the Representatives.

f) Opinions of Counsel for the Initial Purchasers. On the Closing Date, the
Representatives shall have received:

 

  (i) an opinion of Shearman & Sterling LLP, U.S. counsel for the counsel for
the Initial Purchasers, dated as of such Closing Date, with respect to such
matters as may be reasonably requested by the Initial Purchasers; and

 

  (ii) an opinion of Raz Guzmán, S.C., Mexican counsel for the Initial
Purchasers, dated as of such Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers.

g) Officers’ Certificate. On the Closing Date, the Representatives shall have
received a written certificate executed by an attorney-in-fact of the Company,
who is an executive officer of KCS, dated as of such Closing Date, to the effect
that:

 

  (i) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such Closing Date; and

 

  (ii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date.

h) Registration Rights Agreement. The Company shall have entered into the
Registration Rights Agreement and the Initial Purchasers shall have received an
executed copy thereof.

i) Indentures and Notes. As of the Closing Date, the Company and the Trustee
shall have entered into the Indentures and the Notes and the Initial Purchasers
shall have received executed copies thereof.

 

17



--------------------------------------------------------------------------------

j) Additional Documents. On or before the Closing Date, the Representatives and
counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Notes as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8, 9 and 17 shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5, 10 or 11 hereof, or if
the sale to the Initial Purchasers of the Notes on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Notes, including but not limited to fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company, on the other hand, hereby agree to observe the
following procedures in connection with the offer and sale of the Notes:

(A) Offers and sales of the Notes will be made only by the Initial Purchasers or
Affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made. Each such offer or sale shall only be made to persons whom
the offeror or seller reasonably believes to be Qualified Institutional Buyers
or non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Notes may be made in reliance upon
Regulation S upon the terms and conditions set forth in Annex II hereto, which
Annex II is hereby expressly made a part hereof.

(B) The Notes will be offered by approaching prospective Subsequent Purchasers
on an individual basis. No general solicitation or general advertising (within
the meaning of Rule 502 under the Securities Act) will be used in the United
States in connection with the offering of the Notes.

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear a legend to the following
effect:

 

18



--------------------------------------------------------------------------------

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED
STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE), (d) TO AN INSTITUTIONAL ACCREDITED INVESTOR (AS
DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES
ACT) THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE REGISTRATION
OF TRANSFER OF THIS NOTE AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE
PRINCIPAL AMOUNT OF NOTES AT THE TIME OF TRANSFER OF LESS THAN US$250,000, AN
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL

 

19



--------------------------------------------------------------------------------

ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR ITS
AFFILIATES OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

(D) The Notes have not been and will not be registered with the Registro
Nacional de Valores (National Registry of Securities) maintained by the CNBV
under the Securities and Exchange Law of Mexico (Ley del Mercado de Valores),
and the Initial Purchasers have not offered or sold, and agree not to offer or
sell, directly or indirectly, any Notes in Mexico or for the account of any
resident thereof, except pursuant to a private placement exemption set forth
under Article 8 of the Securities and Exchange Law of Mexico and in compliance
with applicable provisions of Mexican Law or in accordance with an authorization
to that effect.

Following the sale of the Notes by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Note by a Subsequent Purchaser.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers, employees,
affiliates and each person, if any, who controls any Initial Purchaser within
the meaning of the Securities Act and the Exchange Act (collectively, the
“Initial Purchaser Indemnified Parties” and each, an “Initial Purchaser
Indemnified Party”) against any loss, claim, damage, liability or expense, as
incurred (collectively, “Losses” and each, a “Loss”), to which such Initial
Purchaser Indemnified Party may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such Loss (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Company Additional Written Communication, the Pricing Disclosure Package or
the Offering Memorandum (or any amendment or supplement thereto) or the omission
or alleged omission

 

20



--------------------------------------------------------------------------------

therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Initial Purchasers Indemnified Party for any and all
expenses (including the reasonable fees and disbursements of counsel chosen by
the Representatives) as such expenses are reasonably incurred by such Initial
Purchaser Indemnified Party in connection with investigating, defending,
settling, compromising or paying any such Loss or action; provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representatives expressly for use in any Company Additional Written
Communication, the Pricing Disclosure Package or the Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors
and officers and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (collectively, the “Company
Indemnified Parties” and each, a “Company Indemnified Party”), against any Loss
to which any Company Indemnified Party may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such Loss (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in any Company Additional Written Communication,
the Pricing Disclosure Package or the Offering Memorandum (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Company Additional
Written Communication, the Pricing Disclosure Package or the Offering Memorandum
(or any amendment or supplement thereto), in reliance upon and in conformity
with written information furnished to the Company by such Initial Purchaser
through the Representatives expressly for use therein; and to reimburse any
Company Indemnified Party for any and all expenses (including the reasonable
fees and disbursements of counsel chosen by the Company) as such expenses are
reasonably incurred by such Company Indemnified Party, in connection with
investigating, defending, settling, compromising or paying any such Losses or
action. The Company hereby acknowledges that the only information furnished to
the Company by any Initial Purchaser through the Representatives expressly for
use in any Company Additional Written Communication, the Pricing Disclosure
Package or the Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the first sentence of the sixth paragraph, the
second sentence of the ninth paragraph and the eleventh and twelfth paragraphs
under the caption “Plan of Distribution” in the Preliminary Offering Memorandum
and the Offering Memorandum. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have to the Company Indemnified Parties.

 

21



--------------------------------------------------------------------------------

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, such indemnified
party shall have the right to employ its own counsel in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party, unless: (i) the employment of
such counsel has been specifically authorized in writing by the indemnifying
party; (ii) the indemnifying party has failed promptly to assume the defense and
employ counsel reasonably satisfactory to the indemnified party; or (iii) the
named parties to any such action (including any impleaded parties) include both
such indemnified party and the indemnifying party or any affiliate of the
indemnifying party, and such indemnified party shall have reasonably concluded
that either (x) there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party or
such affiliate of the indemnifying party or (y) a conflict may exist between
such indemnified party and the indemnifying party or such affiliate of the
indemnifying party (it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to a single firm of local
counsel) for all such indemnified parties, which firm shall be designated in
writing by the Representatives (in the case of counsel representing any Initial
Purchaser Indemnified Party) and that all such reasonable fees and expenses
shall be reimbursed as they are incurred). Upon receipt of notice from the
indemnifying party to such indemnified party of such indemnifying party’s
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence, in which case the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any Loss by

 

22



--------------------------------------------------------------------------------

reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 8, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, which consent shall not be
unreasonably withheld, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include a statement as to or
an admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any Losses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any Losses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Notes pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations. The relative benefits
received by the Company, on the one hand, and the Initial Purchasers, on the
other hand, in connection with the offering of the Notes pursuant to this
Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Notes pursuant to this Agreement (before
deducting expenses) received by the Company, and the total discount received by
the Initial Purchasers, bear to the aggregate initial offering price of the
Notes. The relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the Losses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 8, any reasonable legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim.

 

23



--------------------------------------------------------------------------------

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Notes purchased by it. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective purchase commitments as set forth opposite their
names in Schedule A. For purposes of this Section 9, each Initial Purchaser
Indemnified Party (other than such Initial Purchaser) shall have the same rights
to contribution as such Initial Purchaser, and each Company Indemnified Party
(other than the Company) shall have the same rights to contribution as the
Company.

SECTION 10. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase Notes
that it or they have agreed to purchase hereunder on the Closing Date, and the
aggregate principal amount of Notes, which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate principal amount of the Notes to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportion to the
aggregate principal amounts of such Notes set forth opposite their respective
names on Schedule A bears to the aggregate principal amount of such Notes set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as may be specified by the Representatives with the
consent of the non-defaulting Initial Purchasers, to purchase such Notes which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers shall fail or refuse to purchase such Notes and the aggregate
principal amount of such Notes with respect to which such default occurs exceeds
10% of the aggregate principal amount of Notes to be purchased on the Closing
Date, and arrangements satisfactory to the Representatives and the Company for
the purchase of such Notes are not made within 48 hours after such default, this
Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8, 9 and 17 hereof shall at all
times be effective and shall survive such termination. In any such case, either
the Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days in order that the required
changes, if any, to the Pricing Disclosure Package or the Offering Memorandum or
any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 11. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i)

 

24



--------------------------------------------------------------------------------

trading or quotation in any of the Company’s or KCS’s securities shall have been
suspended or limited by the Commission or by any exchange or in any
over-the-counter market, or trading in securities generally on either the New
York Stock Exchange, the American Stock Exchange, the Nasdaq Global Market, the
Chicago Board of Options Exchange, the Chicago Mercantile Exchange, the Chicago
Board of Trade, or the Bolsa Mexicana de Valores, S.A.B. de C.V. shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such stock exchanges by the Commission or the FINRA;
(ii) a general banking moratorium shall have been declared by any of federal,
New York or Mexican authorities; (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity
involving the United States or Mexico, or any change in the United States,
Mexican or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’,
Mexico’s or international political, financial or economic conditions, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to market the Notes in the manner and on the terms
described in the Pricing Disclosure Package or the Offering Memorandum or to
enforce contracts for the sale of securities; (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Change; or
(v) there shall have occurred a material disruption in commercial banking or
securities settlement or clearance services in the United States or in Mexico.
Any termination pursuant to this Section 11 shall be without liability of any
party to any other party except as provided in Sections 4 and 6 hereof, and
provided further that Sections 4, 6, 8, 9 and 17 hereof shall survive such
termination and remain in full force and effect.

SECTION 12. No Fiduciary Duty. The Company acknowledges and agrees that: (i) the
purchase and sale of the Notes pursuant to this Agreement, including the
determination of the public offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the several Initial Purchasers, on the other hand,
and the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of the Company or its affiliates, stockholders, creditors or employees
or any other party; (iii) no Initial Purchaser has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) and no Initial Purchaser has
any obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement; (iv) the several
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

 

25



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers with
respect to the subject matter hereof. The Company hereby waives and releases, to
the fullest extent permitted by law, any claims that the Company may have
against the several Initial Purchasers with respect to any breach or alleged
breach of agency or fiduciary duty.

SECTION 13. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the several Initial Purchasers set forth in or
made pursuant to this Agreement (i) will remain operative and in full force and
effect, regardless of any (A) investigation, or statement as to the results
thereof, made by or on behalf of any Initial Purchaser, the officers or
employees of any Initial Purchasers, or any person controlling the Initial
Purchaser, the Company, the officers or employees of the Company, or any person
controlling the Company, as the case may be or (B) acceptance of the Notes and
payment for them hereunder and (ii) will survive delivery of and payment for the
Notes sold hereunder and any termination of this Agreement.

SECTION 14. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, facsimiled or telecopied and confirmed to the parties
hereto as follows:

If to the Representatives:

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Facsimile: (212) 834-6081

Attention: Investment Grade Syndicate Desk – 3rd floor

and

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

50 Rockefeller Plaza

NY1-050-12-01 New York, NY 10020

Facsimile: (646) 855-5958

Attention: High Grade Transaction Management/Legal

and

Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

Phone: (212) 761-6691

Facsimile: (212) 507-8999

Attention: Investment Banking Division

 

26



--------------------------------------------------------------------------------

with a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Facsimile: (646) 848-7895

Attention: Robert Treuhold, Esq.

If to the Company:

Kansas City Southern de México, S.A. de C.V.

Montes Urales 625, Lomas de Chapultepec

Delegación Miguel Hidalgo

11000 México, D.F., México

Facsimile: (816) 983-1198

Attention: Michael W. Cline, Treasurer

with a copy to:

White & Case LLP

1155 Avenue of the Americas

New York, NY 10036

Facsimile: (212) 354-8113

Attention: Gary Kashar, Esq.

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 15. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 10 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9, and in each case their respective successors,
and no other person will have any right or obligation hereunder. The term
“successors” shall not include any purchaser of the Notes as such from any of
the Initial Purchasers merely by reason of such purchase.

SECTION 16. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.

 

27



--------------------------------------------------------------------------------

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York, Borough of Manhattan, or the
courts of the State of New York in each case located in the City and County of
New York, Borough of Manhattan (collectively, the “Specified Courts”), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Courts. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any Related Proceeding brought in any such court has been
brought in an inconvenient forum. Each party not located in the United States
irrevocably appoints CT Corporation, as its agent to receive service of process
or other legal summons for purposes of any Related Proceeding that may be
instituted in any Specified Court.

(b) Waiver of Immunity. With respect to any Related Proceeding, each party
irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

(c) Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than U.S.
dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchasers could purchase
U.S. dollars with such other currency in The City of New York on the business
day preceding that on which final judgment is given. The obligations of the
Company in respect of any sum due from it to any Initial Purchaser shall,
notwithstanding any judgment in any currency other than U.S. dollars, not be
discharged until the first business day, following receipt by such Initial
Purchaser of any sum adjudged to be so due in such other currency, on which (and
only to the extent that) such Initial Purchaser may in accordance with normal
banking procedures purchase U.S. dollars with such other currency; if the U.S.
dollars so purchased are less than the sum originally due to such Initial
Purchaser hereunder, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Initial Purchaser against
such loss. If the U.S. dollars so purchased are greater than the sum originally
due to such Initial Purchaser hereunder, such Initial Purchaser agrees to pay to
the Company an amount equal to the excess of the U.S. dollars so purchased over
the sum originally due to such Initial Purchaser hereunder.

 

28



--------------------------------------------------------------------------------

Section 18. Trial by Jury. THE COMPANY (ON ITS BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS AND AFFILIATES) AND
EACH OF THE INITIAL PURCHASERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 19. General Provisions. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 hereof and the contribution provisions of Section 9
hereof, and is fully informed regarding said provisions. Each of the parties
hereto further acknowledges that the provisions of Sections 8 and 9 hereof
fairly allocate the risks in light of the ability of the parties to investigate
the Company, its affairs and its business in order to assure that adequate
disclosure has been made in the Pricing Disclosure Package and the Offering
Memorandum (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

[Remainder of page intentionally left blank.]

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V. By:  

/s/ Michael W. Upchurch

  Name:   Michael W. Upchurch   Title:   Chief Financial Officer and    
Attorney-in-Fact

[signature page to KCSM Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

MORGAN STANLEY & CO. LLC

Acting as Representatives of the

several Initial Purchasers named in

the attached Schedule A.

 

By:   J.P. Morgan Securities LLC By:  

  /s/ Maria Sramek

  Name:   Maria Sramek   Title:   Executive Director By:   Merrill Lynch,
Pierce, Fenner & Smith                         Incorporated By:  

  /s/ Jay Johnston

  Name:   Jay Johnston   Title:   Managing Director By:   Morgan Stanley & Co.
LLC By:  

  /s/ Yurij Slyz

  Name:   Yurij Slyz   Title:   Executive Director

[signature page to KCSM Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate
Principal
Amount of
2020 Notes to
be Purchased      Aggregate
Principal
Amount of
2023 Notes to
be Purchased  

J.P. Morgan Securities LLC

   $ 73,792,000       $ 120,750,000   

Merrill Lynch, Pierce, Fenner & Smith

                       Incorporated

     73,792,000         120,750,000   

Morgan Stanley & Co. LLC

     73,792,000         120,750,000   

Citigroup Global Markets Inc.

     21,312,000         34,875,000   

Wells Fargo Securities, LLC

     21,312,000         34,875,000   

Scotia Capital (USA) Inc.

     11,000,000         18,000,000      

 

 

    

 

 

 

Total

   $ 275,000,000       $ 450,000,000      

 

 

    

 

 

 

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

Arrendadora KCSM, S. de R.L. de C.V.

KCSM Holdings LLC

Highstar Harbor Holdings Mexico, S. de R.L. de C.V.

 

Schedule B-1



--------------------------------------------------------------------------------

ANNEX I

Company Additional Written Communication

1. Electronic (Netroadshow) road show of KCS relating to the Company, KCS and
The Kansas City Southern Railway Company (with no mention of the offering of the
Notes) entitled “Fixed Income Investor Meetings April 2013.”

2. The non-deal presentation of KCS relating to the Company, KCS and The Kansas
City Southern Railway Company (with no mention of the offering of the Notes)
entitled “Fixed Income Investor Meetings April 2013.”

3. The electronic (Netroadshow) road show of KCS relating to the offering of the
Notes by the Company and a separate offering of debt securities by The Kansas
City Southern Railway Company dated April 2013.

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

Resale Pursuant to Regulation S or Rule 144A

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Notes in the United States or to, or for the benefit or account of,
a U.S. person (other than a distributor), in each case, as defined in Rule 902
of Regulation S (i) as part of its distribution at any time and (ii) otherwise
until 40 days after the later of the commencement of the offering of the Notes
pursuant hereto and the Closing Date, other than in accordance with Regulation S
or another exemption from the registration requirements of the Securities Act.
Such Initial Purchaser agrees that, during such 40-day restricted period, it
will not cause any advertisement with respect to the Notes (including any
“tombstone” advertisement) to be published in any newspaper or periodical or
posted in any public place and will not issue any circular relating to the
Notes, except such advertisements as permitted by and include the statements
required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Notes by it to any distributor, dealer or person receiving a selling concession,
fee or other remuneration during the 40-day restricted period referred to in
Rule 903 of Regulation S, it will send to such distributor, dealer or person
receiving a selling concession, fee or other remuneration a confirmation or
notice to substantially the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of your distribution at any time or (ii) otherwise until 40 days
after the later of the date the Notes were first offered to persons other than
distributors in reliance on Regulation S and the Closing Date, except in either
case in accordance with Regulation S under the Securities Act (or in accordance
with Rule 144A under the Securities Act), and in connection with any subsequent
sale by you of the Notes covered hereby in reliance on Regulation S under the
Securities Act during the period referred to above to any distributor, dealer or
person receiving a selling concession, fee or other remuneration, you must
deliver a notice to substantially the foregoing effect. Terms used above have
the meanings assigned to them in Regulation S under the Securities Act.”

Such Initial Purchaser agrees that the Notes offered and sold in reliance on
Regulation S will be represented upon issuance by a global security that may not
be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Notes by non-U.S. persons or U.S.
persons who purchased such Notes in transactions that were exempt from the
registration requirements of the Securities Act.

 

Annex II-1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Pricing Supplement

PRICING SUPPLEMENT                                              STRICTLY
CONFIDENTIAL

$725,000,000

 

LOGO [g528021g30i78.jpg]

KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.

2.350% Senior Notes due 2020

3.000% Senior Notes due 2023

April 24, 2013

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated April 24, 2013 (the “Preliminary Offering
Memorandum”). The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent this information is inconsistent
with the information in the Preliminary Offering Memorandum. Capitalized terms
used in this Pricing Supplement but not defined have the meanings given to them
in the Preliminary Offering Memorandum.

The Notes (as defined below) have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. Accordingly, the Notes are
being offered and sold (1) only to “qualified institutional buyers” (as defined
in Rule 144A under the Securities Act) and (2) outside the United States to
non-U.S. persons in compliance with Regulation S under the Securities Act.

The Notes have not been and will not be registered with the Mexican National
Securities Registry (Registro Nacional de Valores) maintained by the Mexican
National Banking and Securities Commission (Comisión Nacional Bancaria y de
Valores) and may not be offered or sold publicly, or otherwise be the subject of
broker activities in Mexico, except pursuant to a private placement exemption
set forth under Article 8 of the Mexican Securities Market Law (Ley del Mercado
de Valores).

 

Issuer:

   Kansas City Southern de México, S.A. de C.V. (the “Company”) Title of
Securities:    2.350% Senior Notes due 2020 (the “2020 Notes”)    3.000% Senior
Notes due 2023 (the “2023 Notes” and, together with the 2020 Notes, the “Notes”)
Aggregate Principal Amount:    $275,000,000    $450,000,000 Final Maturity Date:
   May 15, 2020    May 15, 2023

 

Exhibit B-1



--------------------------------------------------------------------------------

Issue Price:    99.884%    99.587% Coupon:    2.350%    3.000% Yield to
Maturity:    2.368%    3.048% Benchmark Treasury:    UST 1.125% due March 31,
2020    UST 2% due February 15, 2023 Benchmark Treasury Price / Yield:   
100-01+ / 1.118%    102-23 / 1.698% Spread to Benchmark Treasury:    125 basis
points    135 basis points Interest Payment Dates:    May 15 and November 15
Record Dates:    May 1 and November 1 First Interest Payment Date:    November
15, 2013 Optional Redemption:    Prior to April 15, 2020 (the date that is one
month prior to the maturity date) in the case of the 2020 Notes, and February
15, 2023 (the date that is three months prior to the maturity date) in the case
of the 2023 Notes, the Notes of the applicable series will be redeemable in
whole or in part at any time and from time to time, at the Company’s option, at
a redemption price equal to the greater of (i) 100% of the principal amount of
the Notes to be redeemed and (ii) the sum of the present values of the remaining
scheduled payments of principal and interest on the Notes to be redeemed
(exclusive of interest accrued to the date of redemption) discounted to the date
of redemption on a semiannual basis (assuming a 360-day year consisting of
twelve 30-day months) at the then-current Treasury Rate, plus 20 basis points,
in the case of the 2020 Notes, and 20 basis points, in the case of the 2023
Notes, plus, in either case, accrued interest and any Additional Amounts to but
excluding the redemption date.   

At any time on or after April 15, 2020 (the date that is one month prior to the
maturity date) in the case of the 2020 Notes, and February 15, 2023 (the date
that is three months prior to the maturity date) in the case of the 2023 Notes,
the Notes of the applicable series will be redeemable in whole or in part at any
time and from time to time, at the Company’s option, at a redemption price equal
to 100% of the principal amount of the Notes to be redeemed plus accrued
interest and any Additional Amounts to but excluding the redemption date.

Additional Optional Redemption:   

Upon completion of the registered exchange offer as described under “Description
of Notes—Registration Rights,” in the Preliminary Offering Memorandum, the
Company may also redeem (1) 2020 Notes which were not exchanged in the
registered exchange offer with respect to the 2020 Notes in an amount up to 2%
of the original aggregate principal amount of 2020 Notes issued at a redemption
price of 100% of their principal amount plus accrued interest and any Additional
Amounts to but excluding the redemption date and (2) 2023 Notes which are not
exchanged in the registered exchange offer with respect to the 2023 Notes in an
amount up to 2% of the original

 

Exhibit B-2



--------------------------------------------------------------------------------

   aggregate principal amount of 2023 Notes issued at a redemption price of 100%
of their principal amount plus accrued interest and any Additional Amounts to
but excluding the redemption date.    In addition, the Company may, at its
option, redeem each series of the Notes, in whole but not in part, at any time
at a redemption price of 100% of their principal amount plus accrued interest,
if any, and any Additional Amounts to but excluding the redemption date if the
Mexican withholding tax rate on payments of interest in respect of the Notes is
increased, as a result of a change in Mexican law, to a rate in excess of 4.9%.
Joint Book-Running Managers:   

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

                       Incorporated

Morgan Stanley & Co. LLC

Senior Co-Managers:   

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

Co-Manager:    Scotia Capital (USA) Inc. Trade Date:    April 24, 2013
Settlement Date:    May 3, 2013 (T+7 business days) 144A CUSIP/ISIN Numbers:   
485161AN3 / US485161AN35    485161 AR4 / US485161AR49 Reg S CUSIP/ISIN Numbers:
   P6052AAG9 / USP6052AAG96    P6052A AH7 / USP6052AAH79

 

Exhibit B-3